NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



T.K.O.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-4154
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 6, 2017.

Appeal from the Circuit Court for
Hillsborough County; Barbara T. Thomas,
Judge.

Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

C. Todd Chapman, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.

              T.K.O. appeals the disposition order finding that he committed the

delinquent acts of trespass in an unoccupied conveyance and resisting an officer

without violence. The State has appropriately conceded that the evidence was legally

insufficient to support the trespass offense, as the evidence failed to establish that

T.K.O. knew or should have known that the car from which he was seen fleeing was
stolen. See E.A.B. v. State, 851 So. 2d 308, 310 (Fla. 2d DCA 2003); P.W. v. State,

730 So. 2d 422, 423 (Fla. 5th DCA 1999). We therefore reverse the trial court's finding

that T.K.O. committed that delinquent act and remand for the court to amend the

disposition order accordingly. The court's order is affirmed in all other respects.

              Affirmed in part, reversed in part, and remanded.


CASANUEVA, KHOUZAM, and SALARIO, JJ., Concur.




                                           -2-